[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 616 
The statements of subscribing witnesses to petitions substantially complied with the provisions of section 135 of the Election Law (Cons. Laws, ch. 17), as amended by chapter 955 of the Laws of 1935. This case differs from Matter of Dorsey v.Cohen (268 N.Y. 620), decided herewith, in that there was no substantial compliance with the statute in the Dorsey case.
The order of the Appellate Division which approved the action of the Election Board in refusing to file such petitions should be reversed and the Election Board directed to file such petitions.
The orders of the Appellate Division in other respects should be affirmed. *Page 617 
The orders should be modified in accordance with this memorandum and as so modified affirmed, without costs.
LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur; CRANE, Ch. J., votes to affirm in all particulars.
Ordered accordingly.